NO. 07-10-0367-CR
                                  NO. 07-10-0368-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                OCTOBER 20, 2010
                         ______________________________

                                    CARLOS VIGIL,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                              Appellee

                        ________________________________

             FROM THE 251st DISTRICT COURT OF POTTER COUNTY;

             NOS. 57,173-C, 57,174-C; HON. ANA ESTEVEZ, PRESIDING
                       _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant appeals from his convictions for indecency with a child. Neither the

clerk’s record nor the reporter’s records have been filed. Counsel for appellant has filed

a motion to withdraw, stating that he has not been employed to represent appellant in

these appeals. Counsel further states that appellant has filed an affidavit of indigence.

      Accordingly, we abate these appeals and remand the causes to the 251st District

Court of Potter County (trial court) for further proceedings. Upon remand, the trial court

shall determine, by reasonable evidentiary procedure it selects, the following:
       1. whether appellant desires to prosecute the appeals;

       2. whether appellant is indigent; and, if so,

       3. whether the appellant is entitled to a free appellate record in each case
       and the appointment of an attorney due to his indigency.

       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters (including

the name, address, and phone number of any attorney it may appoint to represent

appellant in these appeals) in a supplemental record in each case and cause those

records to be filed with this court by November 19, 2010. Should further time be needed

to perform these tasks, then same must be requested before November 19, 2010. In the

meantime, all other appellate deadlines and counsel’s motion to withdraw are stayed until

further order of this court.

       It is so ordered.

                                                Per Curiam

Do not publish.




                                            2